Citation Nr: 0326850	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  94-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the left thigh, muscle group 
XIV, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the left leg, muscle group XI, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the right thigh, muscle group 
XIV, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the right leg, muscle group XI, 
currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On August 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development with respect to your 
claims of entitlement to an increased evaluation for the 
residuals of a shell fragment wound of the left thigh, muscle 
group XIV, and entitlement to an increased evaluation for the 
residuals of a shell fragment wound of the left leg, muscle 
group XI.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

The Board notes that notice of disagreements were filed as to 
the issues of entitlement to an increased evaluation for the 
residuals of a shell fragment wound of the right thigh, 
muscle group XIV, and entitlement to an increased evaluation 
for the residuals of a shell fragment wound of the right leg, 
muscle group XI.  The filing of a notice of disagreement 
initiates the appellate process, and mandates the issuance of 
a statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  Thus, these issues must be remanded so that a 
statement of the case can be issued.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should again review the 
record, to include any evidence obtained 
since the most recent statement of the 
case or supplemental statement of the 
case was issued.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

2.  The RO should issue a statement of 
the case addressing the appellant's 
claims of entitlement to an increased 
evaluation for the residuals of a shell 
fragment wound of the right thigh, muscle 
group XIV, and entitlement to an 
increased evaluation for the residuals of 
a shell fragment wound of the right leg, 
muscle group XI.  The appellant should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) 
with respect to these issues. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





